Citation Nr: 1755801	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-04 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2017, the Veteran testified at a hearing before the Board.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the probative evidence of record demonstrates that the Veteran's tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current tinnitus was incurred in service.  Specifically, he contends that his tinnitus began while working on the flight line in service for many hours and days at a time over the period of three years.  He contends that his tinnitus has been ongoing since service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 
In this case, while the service treatment records do not document reports of tinnitus, the Board finds that the Veteran has provided credible testimony that he has suffered from tinnitus since separation from service and for many years since his active service.  Significantly, his contentions are consistent with the post-service treatment records beginning in 2007 that document "longstanding tinnitus," and "tinnitus that is getting worse." 

The Board notes that in February 2013, a VA examiner concluded that the Veteran's tinnitus was less likely than not caused or aggravated by his service.  However, the examiner did not discuss or acknowledge the Veteran's consistent lay statements of experiencing tinnitus since service.  In that regard, the Court of Appeals for Veterans Claims has held that tinnitus is a disability that a lay person can describe because it is defined as a "noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed.1994)).  In this case, the Board finds that the Veteran is credible and competent to report ongoing tinnitus beginning in service and continuing since service.  Moreover, his testimony of noise exposure while in service is consistent with his in-service military occupational specialty of Aircraft Electrical Technician.  There is also a current diagnosis of tinnitus.  Again, the VA treatment records document longstanding tinnitus.  In light of the above, the Board finds that the elements of service connection have been met, and service connection for tinnitus is warranted.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran incurred tinnitus during his service that has continued since service, and the claim is granted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for tinnitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


